NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 9, 2019*
                                  Decided May 10, 2019

                                          Before

                         JOEL M. FLAUM, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 18‐2164

IN RE: CHERRON M. PHILLIPS,                      Appeal from the United States District
      Appellant.                                 Court for the Northern District
                                                 of Illinois, Eastern Division.

                                                 No. 11 CV 776

                                                 Rubén Castillo,
                                                 Chief Judge.

                                        ORDER

        In this appeal, Cherron M. Phillips seeks review of an order restricting her filings
and access to the courthouse. During proceedings in her brother’s criminal case, Phillips
repeatedly disrupted the court and filed numerous documents in that case, even though
she was neither a party to it nor an attorney. As a result, in 2011 the Executive
Committee for the Northern District of Illinois issued an order that limited her presence
in the federal courthouse. It also “enjoined her from filing any new civil action” or
“filing documents” in any case without leave of the Committee. The order allowed her

       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐2164                                                                              Page 2

to seek its rescission after six months. After the order was issued, Phillips’s filing
misbehavior escalated. She tried to remove a different case to federal court as a delay
tactic (to avoid a money judgment against her), and filed a dozen fraudulent liens
against various government officials involved in her brother’s prosecution (a crime for
which she was convicted and is now incarcerated). Based on this misconduct, the
Executive Committee denied her motion in 2017 to rescind the restrictions. She appeals
that decision.

       As a preliminary matter, we note that we have jurisdiction over this appeal
because, as we have said before, an order of the Executive Committee for the U.S.
District Court to restrict filing is a judicial action (over which we do have jurisdiction)
and not an administrative action (over which we do not). In re Chapman, 328 F.3d 903,
904–05 (7th Cir. 2003); Matter of Palmisano, 70 F.3d 483, 484 (7th Cir. 1995).

       Phillips argues that the Committee’s order is invalid. She contends that its entry
violated her due‐process rights because it is a “contempt” order and she was not
afforded the procedural protections of a contempt proceeding. She also argues that the
order unfairly prejudices her ability to defend herself in criminal proceedings or to
challenge her incarceration.

        Phillips’s arguments are unavailing. First, the order was not a contempt sanction.
It is an injunction designed to preserve judicial resources, not a sanction issued to
punish her. See Chapman, 328 F.3d at 904. Second, the order is substantively valid. The
Executive Committee may enter orders that reasonably control and regulate the
litigation before the district court. See id. at 905; In re Davis, 878 F.2d 211, 212–13 (7th Cir.
1989). The Committee therefore may enjoin persons with a history of disrupting the
court by requiring that their filings be screened or by limiting their time in the
courthouse—so long as doing so does not deprive that person of “meaningful access to
the courts.” Chapman, 328 F.3d at 905. The Committee’s order explicitly preserves
Phillips’s ability “to defend herself in any criminal action,” to file “a petition for a writ
of habeas corpus or extraordinary writ,” and to seek review in “the United States Court
of Appeals or the United States Supreme Court.” Moreover, the order does not bar
Phillips from civil litigation; it requires only that her filings be screened by the
Committee to ensure that they are not frivolous. Given Phillips’s history of serious
misbehavior and frivolous findings, we conclude that the Executive Committee did not
abuse its discretion in issuing (and renewing) this order. See, e.g., id. (upholding the
issuance of a similar Executive Order).
                                                                                     AFFIRMED